MEMORANDUM **
California state prisoner Lawrence L.B. Birks appeals pro se the district court’s *788judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under the screening provisions of 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly determined that Birks’s complaint failed to state a claim for the reasons stated in the court’s orders filed September 26, 2002 and May 27, 2004.
The district court did not abuse its discretion by dismissing Birks’s complaint without leave to amend because it had previously provided him an opportunity to cure the deficiencies of his complaint, but he failed to file an amended complaint. See Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir.1987).
The district court also did not abuse its discretion by denying Birks’s request for counsel. See Rand v. Rowland, 113 F.3d 1520,1525 (9th Cir.1997).
Birks’ remaining contentions are without merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.